Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-20 cancelled.
Claims 21-35 are pending in this application.
Response to Argument
Applicant's arguments with respect to claims 21-35 filed on March 8, 2022, have been considered but are moot in view of the new ground(s) of rejection.  A new reference and a new ground of rejection are introduced as necessitated by amendments to above claims accordingly.  Accordingly, this Action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of §35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 21-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nieves et al. (US. Pub. 2014/0355945) in view of Clatanoff et al. (US. Pub. 2015/0346449).
Regarding claim 21, Nieves et al. disclose a fiber management tray comprising: a main body (1) having a main body axis; a termination region located on the main body, the termination region (6) extending transvers to the main body axis; a hinge area (36) for mounting the fiber management tray to a tray tower, the hinge area having a hinge axis perpendicular to the main body axis; a first storage basket (31) for storing first loops of cable (14), the first storage basket having a first surface facing a first direction, the first loops of cable being positioned on the first surface of the first storage basket (31); a second storage basket (29) for storing second loops of cable, the second storage basket having a second surface facing a second direction opposite the first direction, the second loops of cable (8 or 9) being positioned on the second surface of the second storage basket, wherein the first and second storage baskets are located between the termination region and the hinge area; a fiber transition opening (11) allowing optical fibers to be inserted therethrough for transitioning the optical fibers (e.g. fibers 8, 9 and 10) between the first and second storage baskets; a first cover (31) attachable to the fiber management tray to cover the first storage basket, the first storage basket forming a first storage area for storing the first loops of cable; and a second cover (24) attachable to the said fiber management tray to cover the second storage basket, the second storage basket forming a second storage area for storing the second loops of cable; wherein the first storage basket includes a first fiber guide wall (2) that defines a first fiber routing path, the first fiber routing path having a first entrance adjacent and parallel to the hinge axis, the first fiber routing path leading to the first storage basket, and the first fiber guide wall projecting upwardly from the first storage basket; and wherein the second storage basket includes a second fiber guide wall (e.g. a sidewall supporting tap 33) that defines a second fiber routing path having a second entrance adjacent and parallel to the hinge axis, the second fiber routing path leading 

   
    PNG
    media_image1.png
    534
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    599
    media_image2.png
    Greyscale

 Reproduced/Annotated from US. Pub. 2014/0355945.

Clatanoff et al. teach a fiber management tray comprising a main body (i.e. not labeled) having a main body axis (e.g. main body axis goes along direction from front to back of the tray); a termination region (630 or 726)  located on the main body, the termination region extending along the main body axis; a hinge area (682), the hinge area having a hinge axis (e.g. hinge axis goes along the hinge pins 682) perpendicular to the main body axis; wherein the termination region can be alternatively/selectively arranged/extending in a direction either transverse to the main body axis (Fig. 8) or along the main body axis (Fig. 9).

    PNG
    media_image3.png
    734
    524
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    701
    508
    media_image4.png
    Greyscale

Reproduced/Annotated from US. Pub. 2015/0346449.
In re Japikse, 86 USPQ 70.
Regarding claims 26-29, Nieves et al. modified by Clatanoff et al. further teach that further comprising a splice tray adapted to be attached to the tray tower; and, further comprising splice holder mounting locations on the splice tray; and, further comprising a plurality of separate fiber management trays; wherein the first storage basket is configured for storing loops of outgoing distribution fiber pigtails (see Nieves’s  Figs. 2 - 5 and Fig. 11).
Regarding claims 30-32, Nieves et al. modified by Clatanoff et al.  further teach that the second storage basket is configured for storing loops of incoming distribution fiber pigtails; wherein the first and second storage baskets separate incoming and outgoing fiber pigtails to prevent crossover; wherein the main body includes a bottom wall that defines a plurality of openings that provide access for handling the optical fibers (see Nieves’s  Figs. 2 - 5 and Fig. 11).
Regarding claims 33-35, Nieves et al. modified by Clatanoff et al. further teach that further comprising a finger that extends upwardly into the first storage basket to control or manage slack or loops of cable; wherein the finger defines a separate narrow passageway that feeds into the first storage basket; wherein the first cover defines an aperture configured to receive a portion of the finger (see Nieves’s  Figs. 2 - 5 and Fig. 11).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Vastmans et al. (US. Pub. 2004/0175090).
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 03/08/2022 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883